DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine, relevant prior art Miura (US 2012/0192568), McCaffrey (US 2005/0000227), and Stoia (US 2013/0318975) teaches a gas turbine combustor comprising: a plurality of fuel nozzles configured to inject fuel; a fuel nozzle plate including a hole section into which an insertion section located in a root part of each of the fuel nozzles is inserted; and a perforated plate facing a downstream end portion of each of the fuel nozzles in an axial direction of the fuel nozzles and including air holes that are not in contact with the downstream end portion of each of the fuel nozzles, the fuel nozzles being configured to inject the fuel into the air holes, the air holes mixing the fuel injected from the fuel nozzles and compressed air, and the perforated plate injecting an air fuel mixture of the fuel and the compressed air toward a combustion chamber, wherein each of the fuel nozzles includes a male screw section at least on an outer circumferential surface of a downstream portion viewed from a flowing direction of the fuel in the insertion section, the fuel nozzle plate includes a female screw section in the hole section, the female screw section screwing with the male screw section, and each of the fuel nozzles includes the insertion section, an upstream end portion of the insertion section being metallurgically joined to an upstream end portion of the fuel nozzle plate,.

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “each of the fuel nozzles includes a fuel channel in which the fuel flows, the fuel channel being inside of the fuel nozzle, and an upstream end portion of the fuel channel opens on an upstream side of the fuel nozzle plate”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741